41 F.3d 1513NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
AMERICAN ECONOMY INSURANCE COMPANY, a foreign corporation,Plaintiff-Appellant,v.Ralph B. WILLIAMS, dba Northwest Company, and Northwest Gasand Go, Inc., an Idaho corporation, Defendants-Appellees.
No. 93-35045.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 13, 1994.*Decided Nov. 10, 1994.

Before:  BROWNING, WRIGHT and CANBY, Circuit Judges.

ORDER

1
Pursuant to the stipulation of the parties, this appeal is dismissed with prejudice.  Fed.R.App.P. 42(b).


2
The parties will bear their own costs and fees on appeal.


3
A certified copy of this order shall serve as a mandate of this court.



*
 The panel unanimously finds this case suitable for decision without argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4